— Stein, J.
Appeal from a judgment of the County Court of Otsego County (Burns, J.), rendered May 30, 2008, convicting defendant upon his plea of guilty of the crimes of vehicular manslaughter in the first degree and driving while intoxicated.
In satisfaction of a four-count indictment, defendant pleaded guilty to vehicular manslaughter in the first degree and driving while intoxicated as a class E felony. County Court sentenced defendant, as a second felony offender, to an aggregate prison term of 7V2 to 15 years.
Defendant’s challenge to the sufficiency of the plea allocution has not been preserved for our review in light of his failure to move to withdraw his plea or vacate the judgment of conviction (see People v Lopez, 71 NY2d 662, 665 [1988]; People v Goodell, 13 AD3d 816, 817 [2004], lv denied 4 NY3d 831 [2005]). Further, the narrow exception to the preservation rule is inapplicable herein “as defendant did not make any statements during his allocution that were inconsistent with his guilt or otherwise called into question the voluntariness of his plea” (People v Dobrouch, 59 AD3d 781, 781 [2009], lv denied 12 NY3d 853 [2009]). Were we to consider the sufficiency of the plea, we would find defendant’s contention to be unpersuasive.
To the extent that defendant challenges the sentence imposed as harsh and excessive, the record demonstrates no abuse of discretion by County Court nor the existence of extraordinary circumstances warranting a reduction of his sentence in the interest of justice (see People v Miller, 21 AD3d 1146, 1147 [2005], lv denied 5 NY3d 854 [2005]).
Mercure, J.P., Lahtinen and Malone Jr., JJ., concur. Ordered that the judgment is affirmed.